The Board of Bar Commissioners of the State Bar Association having filed in this court their report recommending that Robert Lee Meredith be disbarred and his license revoked and no response having been filed, the report is confirmed and adopted.
It is ordered that Robert Lee Meredith be disbarred from the practice of law in this Commonwealth and his license to practice law is revoked.
It is further ordered that execution may issue for costs accrued in this court and incurred by the complainant.